Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 1 of 11




                  EXHIBIT E
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 2 of 11



                                                                  Page 1

1
2       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
3       ------------------------------------------X
        CHAD STANBRO,
4                                  PLAINTIFF,
5
                      -against-                   Case No.:
6                                                 19-CV-10857
7
        WESTCHESTER COUNTY HEALTH CORPORATION,
8       WESTCHESTER MEDICAL CENTER, FRANK WEBER,
        AND JOHN FULL,
9
                                   DEFENDANTS.
10      ------------------------------------------X
        CHAD STANBRO,
11                                 PLAINTIFF,
12
                      -against-         Case No.:
13                                      19-CV-10857
14      C.O. NADYA      PALOU, C.O. RAYMOND DEAL, C.O.
        KRISTOPHER      LEONARDO, C.O. RICHARD LANDRY,
15      CORRECTION      NURSE GARY PAGLIARO, AND
        CORRECTION      SERGEANT ENRIQUE TORRES,
16
                                   DEFENDANTS.
17      ------------------------------------------X
18
                              DATE:      May 4, 2021
19                            TIME:      11:00 A.M.
20
                  DEPOSITION of the Defendant,
21      STEPHEN URBANSKI, taken by the respective
        parties, pursuant to an Order and to the
22      Federal Rules of Civil Procedure, held via
        videoconference, before Victoria Chumas, a
23      Notary Public of the State of New York.
24
25

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 3 of 11



                                                                Page 21

1                               S. URBANSKI
2       again, I know it's that he was -- during a
3       medical procedure he had to be restrained.
4       I just don't recall specifically if the
5       force used to restrain him was around his
6       neck area or not.
7                   Q.     But did you hear from any
8       source that any force was used against Mr.
9       Stanbro's neck?
10                         MS. COLLINS:          Objection.      You
11                   can answer.
12                  A.     Again, I don't specifically
13      recall.          I know that he suffered a neck
14      injury, so I don't recall whether a staff
15      member specifically said that they used
16      force on his neck or not.
17                  Q.     Well, was it your understanding
18      in any event that the neck injury was
19      sustained as a result of the use of force
20      by correction officers?
21                  A.     The neck injury was a result
22      from a use of force by correction officers
23      from what I'm told, but I am not medical
24      staff.
25                  Q.     Now, when you received this

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 4 of 11



                                                                Page 22

1                               S. URBANSKI
2       complaint from someone at Westchester about
3       what they thought was unnecessary force
4       used against Mr. Stanbro, did you inquire
5       further to ask for specifics?                   Like what
6       was done?        What do you think was
7       unnecessary?         What type of force was used?
8                   A.   It began a further
9       investigation into what took place.                      I
10      believe that day we contacted the Office of
11      Special Investigations for the department
12      because the injuries, once they became
13      obvious, and then the complaint from
14      Westchester Medical Center, we would have
15      called the Office of Special Investigations
16      and forwarded the issue to them because
17      they are our investigating body for our
18      department.
19                  Q.   Now, was it after you received
20      this complaint from Westchester Medical
21      Center that you decided to interview
22      Officers Deal and Palou?
23                  A.   They were on the way back from
24      the facility and the initial information I
25      had was a little vague.                And then, by the

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 5 of 11



                                                                Page 59

1                                S. URBANSKI
2       inmate was reporting that he could not feel
3       his legs and Westchester Medical Center
4       said he needed additional care, we would
5       have erred on the side of caution and he
6       would have received additional care.
7                   Q.   Okay.     Were there any video or
8       surveillance cameras posted outside of the
9       RMU on August 31, 2018?
10                  A.   The RMU building has no camera
11      system attached or associated with it.
12                  Q.   And was that the case also back
13      in August of 2018?
14                  A.   Yes, sir.
15                  Q.   Okay.     How about a video system
16      whereby you could look at a monitor and see
17      somebody entering the RMU?
18                  A.   I don't believe -- I am just
19      trying to -- in the interior of the fence
20      line there would be no cameras.                    There is
21      one camera for an electronic gate there, so
22      there should be a camera associated with
23      the electronic gate, but it is not a
24      recording camera.
25                  Q.   Okay.     Now, did you come to

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 6 of 11



                                                                Page 60

1                               S. URBANSKI
2       learn that after Mr. Stanbro was returned
3       to the RMU he was then brought by ambulance
4       to an outside hospital?
5                   A.   Yes.
6                   Q.   And did you come to learn that
7       this escort to the outside hospital was
8       videotaped?
9                   A.   Yes.    I ordered the
10      videotaping.
11                  Q.   To whom did you give that
12      order?
13                  A.   I would probably have given it
14      to the watch commander, but specifically
15      who I gave it to that day I don't recall.
16      Sergeant Carreras was the supervisor sent
17      on it and he was given the direction.
18      Whether it came specifically for him or the
19      watch commander, I don't recall.
20                  Q.   I'm sorry, what was Sergeant
21      Carreras' role that day?
22                  A.   He was a supervisor that we
23      sent on the trip.
24                  Q.   Why did you order that the
25      escort from the RMU to the outside hospital

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 7 of 11



                                                                Page 61

1                               S. URBANSKI
2       be videotaped?
3                   A.   Well, we became aware of the
4       significance of his injury.                   The hospital
5       had sent information that they had
6       questioned the need for the use of force,
7       and at that time I felt it was appropriate
8       to send a supervisor and a videocamera on
9       the medical trip.
10                  Q.   And was it your understanding
11      that that videotape was required to be
12      preserved?
13                  A.   It should be, yes.
14                  Q.   Did you ever have any
15      discussions with Sergeant Carreras
16      regarding his observations of Mr. Stanbro?
17                  A.   Observations in regards to?
18                  Q.   Any observations he had of Mr.
19      Stanbro.
20                  A.   Not that I specifically
21      remember.        I may have.
22                  Q.   Have you ever viewed the
23      videotape of the escort from the RMU to the
24      outside hospital?
25                  A.   I believe I did, yes.

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 8 of 11



                                                                Page 62

1                               S. URBANSKI
2                   Q.    How many times did you review
3       that videotape?
4                   A.    I don't recall.
5                   Q.    Was it more than once?
6                   A.    Once, I would imagine.
7                   Q.    Give me just a general
8       timeframe as to when you reviewed that
9       videotape.
10                  A.    It would have been shortly
11      after the incident, Probably the next day
12      because he went to the hospital later that
13      evening.         I would have eventually left the
14      facility, so the next day, the day after.
15                  Q.    What was your purpose of
16      viewing that videotape?
17                  A.    It's part of my job.
18                  Q.    Do you view all or do you
19      review all videotapes of escorts of
20      prisoners to outside hospitals?
21                  A.    Myself or the -- no.             Whenever
22      there is an unusual incident or a use of
23      force when a video is taken, either myself
24      or my captains review the video.
25                  Q.    And did this tape also have

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 9 of 11



                                                                Page 63

1                               S. URBANSKI
2       audio?
3                   A.   It would have.
4                   Q.   Tell me what you recall seeing
5       on the videotape.
6                   A.   I don't recall.
7                   Q.   Do you recall --
8                   A.   It would have been the inmate
9       being brought to the van and into the van
10      to the hospital, but the specific video, I
11      don't recall it.
12                  Q.   Do you recall what Mr. Stanbro
13      appeared like in the videotape?
14                  A.   The picture in the UI packet is
15      more specific to what I remember.                     That he
16      could not move his lower extremities.                       It
17      looked like he was in a little bit of
18      discomfort or in discomfort.
19                  Q.   What did you see or hear that
20      lead you to believe that he was in
21      discomfort?
22                  A.   Just the way he was acting.
23                  Q.   How was he acting?
24                  A.   Again, he was -- I don't know
25      how to describe it.             He appeared to be in

                                 Diamond Reporting
     800.727.6396                A Veritext Company              www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 10 of 11



                                                                 Page 64

1                               S. URBANSKI
2       discomfort.
3                   Q.   Was he crying?
4                   A.   I don't recall.
5                   Q.   Was he screaming out in pain?
6                   A.   Sir, I don't recall.              I
7       remember the pictures especially from the
8       UI packet looked like he was in discomfort,
9       but whether he was crying or screaming in
10      pain, I don't recall.
11                  Q.   Now, when you say the pictures
12      from the UI packet, are you referring to
13      pictures of him in the Stryker chair?
14                  A.   Yes.
15                  Q.   I would like you to take a look
16      at Exhibit 23, which consists of two pages
17      and four photographs.               Are those the
18      photographs you just referred to?
19                  A.   Yes.
20                  Q.   And when you observed the
21      videotape of Mr. Stanbro's escort from the
22      RMU to the hospital, did he appear in the
23      same condition that's depicted in these
24      photographs?
25                  A.   He was obviously not in a

                                  Diamond Reporting
     800.727.6396                 A Veritext Company             www.veritext.com
     Case 7:20-cv-01591-KMK-JCM Document 68-5 Filed 06/15/21 Page 11 of 11



                                                                 Page 65

1                               S. URBANSKI
2       Stryker chair, but he appeared similarly in
3       discomfort.
4                   Q.     Now, you say his legs were not
5       moving.          Did you see his arms moving at any
6       time in the videotape?
7                   A.     Sir, I reviewed the video
8       almost three years ago.                  I don't remember
9       the specifics of the video.                     Like I said
10      previously, the photos of him in the
11      Stryker chair are what stick in my memory
12      the best.
13                  Q.     In the videotape, did Mr.
14      Stanbro appear conscious to you?
15                         MS. COLLINS:          Objection.      You
16                   can answer.
17                  A.     I don't recall if he was
18      conscious the entire video or not.
19                  Q.     Do you recall if he was
20      conscious at any point in the video?
21                         MS. COLLINS:          Objection.      You
22                   can answer.
23                  A.     I believe he was.
24                  Q.     And what did you see or hear
25      that led you to believe he was conscious

                                   Diamond Reporting
     800.727.6396                  A Veritext Company            www.veritext.com
